Exhibit (e)(1) EXCERPTS FROM THE FUND'S PROXY STATEMENT, DATED SEPTEMBER 15, 2006 [Page 22] * How large a stake do the Trustees and nominees have in the Putnam family of funds? The Trustees allocate their investments among the Putnam funds based on their own investment needs. The table below shows the number of shares beneficially owned by each nominee for Trustee and the value of each nominees holdings in each fund and in all of the Putnam funds as of June 30, 2006. As a group, the Trustees owned shares of the Putnam funds valued at approximately $87 million as of June 30, 2006. [Page 23] Putnam California Investment Grade Municipal Trust Dollar Range of Putnam Aggregate Dollar California Investment Shares Range of Shares held Grade Municipal Trust Beneficially in all of the Name of Nominee Shares Owned Owned Putnam funds Jameson A. Baxter $1  188.704 over $100,000 Charles B. Curtis $1  116.878 over $100,000 Myra R. Drucker $1  103.512 over $100,000 Charles E. Haldeman, Jr. $1  243 over $100,000 John A. Hill $1  218.319 over $100,000 Paul L. Joskow $1  100 over $100,000 Elizabeth T. Kennan $1  201.338 over $100,000 Robert E. Patterson $1  100 over $100,000 George Putnam, III $10,001  $50,000 1,100 over $100,000 W. Thomas Stephens $1  100 over $100,000 Richard B. Worley $1  100 over $100,000 . [Page 25] At June 30, 2006, the Trustees and officers, as a group, owned on that date less than 1% of the outstanding common shares of [Putnam California Investment Grade Municipal Trust]. . None of the Trustees owns any preferred shares of [Putnam California Investment Grade Municipal Trust]. . [Page 30] * What are the Trustees paid for their services? Each Independent Trustee of the fund receives an annual retainer fee and additional fees for each Trustees meeting attended, for attendance at industry seminars and for certain compliance-related services. Independent Trustees who serve on board committees receive additional fees for attendance at certain committee meetings and for special services rendered in that connection. Independent Trustees also are reimbursed for costs incurred in connection with their services, including costs of travel, seminars and educational materials. All of the current Independent Trustees of the fund are Trustees of all the Putnam funds and receive fees for their services. Mr. Putnam, III also receives the foregoing fees for his services as Trustee. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of Independent Trustees of the fund, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The following table shows the year each Trustee became a Trustee of the Putnam funds and the fees paid to each Trustee by your fund for its most recent fiscal year and the fees paid to each Trustee by all of the Putnam funds during calendar year 2005: [Page 31] Putnam California Investment Grade Municipal Trust Compensation Table Retirement Estimated benefits annual Total Aggregate accrued benefits from compensation compensation as part all Putnam from all from the of fund funds upon Putnam Trustees/Year fund expenses retirement funds Jameson A. Baxter/1994 $1,405 $418 $110,500 $237,250 Charles B. Curtis/2001 1,310 778 113,900 231,500 Myra R. Drucker/2004 1,287 N/A N/A 224,250 Charles E. Haldeman, Jr./2004 0 N/A N/A 0 John A. Hill/1985(4)(5) 2,005 539 161,700 422,813 Ronald J. Jackson/1996 17 451 107,400 107,333 Paul L. Joskow/1997 1,342 443 113,400 228,500 Elizabeth T. Kennan/1992 1,373 526 108,000 229,250 John H. Mullin, III/1997 1,325 485 107,400 220,000 Robert E. Patterson/1984 1,323 291 106,500 222,000 George Putnam, III/1984 1,498 265 130,300 262,750 W. Thomas Stephens/1997 1,264 482 107,100 211,250 Richard B. Worley/2004 1,317 N/A N/A 218,750 [Page 33] (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. For Mr. Jackson, the annual benefits equal the actual benefits he is currently receiving under the Retirement Plan for Trustees of the Putnam funds. (2) As of December 31, 2005, there were 108 funds in the Putnam family. For Mr. Hill, amounts shown also include compensation for service as Chairman of TH Lee, Putnam Emerging Opportunities Portfolio, a closed-end fund advised by an affiliate of Putnam Management. (3) Includes amounts (ranging from approximately $1,500 to $15,250 per Trustee) for which the Putnam funds were reimbursed by Putnam Management for special Board and committee meetings and additional time spent on behalf of the Putnam funds in connection with certain regulatory and investigatory matters. (4) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of [April 30, 2006], the total amounts of deferred compensation payable by [Putnam California Investment Grade Municipal Trust], including income earned on such amounts, to certain Trustees were: Ms. Baxter $1,020; Ms. Drucker  $41; Mr. Hill  $4,371; Mr. Jackson  $1,947; Dr. Joskow $1,208; Dr. Kennan  $47; Mr. Mullin  $1,196; and Mr. Stephens  $112. [Page 34] (5) Includes additional compensation to Messrs. Hill and Putnam, III, for service as Chairman of the Trustees and President of the [Putnam funds], respectively. (6) Mr. Jackson retired from the Board of Trustees of the Putnam funds on June 10, 2005, and Mr. Mullin retired from the Board on June 30, 2006. Under a Retirement Plan for Trustees of the Putnam funds (the Plan), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years or (ii) such Trustees total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. [Page 80] *Fund Information Putnam Investments. Putnam Investment Management, LLC, your funds investment manager and administrator, is a subsidiary of Putnam, LLC (Putnam Investments). Putnam Investments is a wholly-owned subsidiary of Putnam Investments Trust, a holding company that, except for a minority stake owned by employees, is in turn owned by Marsh & McLennan Companies, Inc., a leading professional services firm that includes risk and insurance services, investment management and consulting businesses. The address of each of Putnam Investments Trust, Putnam Investments and Putnam Investment Management, LLC, is One Post Office Square, Boston, Massachusetts 02109. The address of the executive offices of Marsh & McLennan Companies, Inc. is 1166 Avenue of the Americas, New York, New York 10036. Charles E. Haldeman, Jr. is the President and Chief Executive Officer of Putnam Investments. His address is One Post Office Square, Boston, MA 02109. Mr. Haldeman is a stockholder of Putnam Investments Trust. On March 15, 2005, Putnam Investments Trust granted Mr. Haldeman 210,635 shares of Class B Common Stock pursuant to the Putnam Investments Trust Equity Partnership Plan.
